Case 3:19-cv-14690-FLW-DEA Document 1-7 Filed 07/03/19 Page 1 of 3 PagelD: 33

Exhibit G

 
Case 3:19-cv-14690-FLW-DEA Document1-7 Filed 07/03/19 Page 2 of 3 PagelD: 34

 

State of New Jorsvy

PHiuie D. MURPHY DEPARTMENT OF EDUCATION
Gavernar PO Box SO}
SHEILA Y, OLIVER TRENTON, NJ 08625-0500 LAMONT O. REPOLLER, Ep,
Lt. Governor Conmiissioner

July 1, 2019

 
  

TO: Elizabeth Mahet-Muoio
State Treasurer

FROM: Lamont O, Repollet
Commissioner

SUBJECT: State Aid Advance for Lakewood School District Under the School District Fiscal
Accountability Act

Pursuant to N.LS.A, 18A:7A-56, Lam writing you to recommend the advance of $36,033,862 in
state aid from the School District Deficit Relief account (20-100-034-5 120-489) to the Lakewood
School District. The Department finds that this advance payment is necessary to ensure the provision
of a thorough and efficient education.

The Lakewood School District will have an estimated deficit of $36,033,862 for the fiscal year
ending June 30, 2020. Of the total amount requested, $30,050,890 represents projected State aid set forth
in the Governor’s Budget Message for FY20 that was not adopted in the FY20 Appropriations Act and
the balance are for other necessary payments due to the state. The amount requested for the advance of
state aid is needed to allow the district to meet the needs of it students and provide a thorough and
efficient education,

Mr. David Shafter has served as assistant state monitor in the Lakewood School District since
September 2016 and as state monitor since September 2017. The state monitor continues to work with
the district in helping the administration and Board of Education develop an understanding of the issues
and causes of the deficit situation.

Due to the amount of the advance and its impact on local taxpayers, | recommend a ten-year
term for repayment. The first repayment installment of $3,603,386.20 will be due in the 2020-2021
school year, Upon approval and issuance of the advance, this repayment will be effectuated by the
Department through automatic deductions in the state aid provided to the schooi district. At this time,
there is no recommendation for the assessment of interest. We can discuss this further and may
determine to impose interest on the unpaid balance in the future pursuant to N.LS.A. 18A:7A-56(b),

www. coveducetion

New Jersey fy An Equal Opportunity Eniplover * Printed en Reeyeled and Recyclable Paper
Case 3:19-cv-14690-FLW-DEA Document 1-7 Filed 07/03/19 Page 3 of 3 PagelD: 35

Elizabeth Maher-Muoio
Page 2
July 1, 2019

Thank you for your prompt attention to this matter, If you have questions or require additional
information, please contact Glenn Forney, Deputy Assistant Commissioner, Division of Finance, at
(609) 376-3941.

Cc Kellie LeDet
Kevin Dehmer
Glenn Forney
Cindy Lee
Kevin Ahearn
Charles Muller
Hannah Good

 

 
